

115 S1886 RS: Temporary and Term Appointments Act of 2017
U.S. Senate
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 271115th CONGRESS1st SessionS. 1886[Report No. 115–189]IN THE SENATE OF THE UNITED STATESSeptember 28, 2017Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 1, 2017Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend subchapter I of chapter 31 of title 5, United States Code, to authorize agencies to make
			 noncompetitive temporary and term appointments in the competitive service.
	
 1.Short titleThis Act may be cited as the Temporary and Term Appointments Act of 2017.
		2.Noncompetitive temporary and term appointments in the competitive service
 (a)Temporary and term appointmentsSubchapter I of chapter 31 of title 5, United States Code, is amended by adding at the end the following:
				
					3115.Temporary and term appointments
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Office of Personnel Management.
 (2)Temporary appointmentThe term temporary appointment means an appointment in the competitive service for a period of not more than 1 year. (3)Term appointmentThe term term appointment means an appointment in the competitive service for a period of more than 1 year and not more than 5 years.
							(b)Appointment
 (1)In generalThe head of an agency may make a temporary appointment or term appointment to a position in the competitive service when the need for the services of the employee is not permanent.
 (2)ExtensionUnder conditions prescribed by the Director, the head of an agency may—
 (A)extend a temporary appointment made under paragraph (1) to be for a period of not more than 2 years; and
 (B)extend a term appointment made under paragraph (1) to be for a period of not more than 5 years. (c)Appointments for critical hiring needsUnder conditions prescribed by the Director, the head of an agency may make a noncompetitive temporary appointment, or a noncompetitive term appointment for a period of not more than 18 months, to a position in the competitive service for which a critical hiring need exists, without regard to the requirements of sections 3327 and 3330. An appointment made under this subsection may not be extended.
 (d)RegulationsThe Director may prescribe regulations to carry out this section, but is not required to promulgate regulations prior to implementation of this section.
 (e)Special provision regarding the department of defenseNothing in this section shall preclude the Secretary of Defense from making temporary and term appointments in the competitive service pursuant to section 1105 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580; Public Law 114–328; 130 Stat. 2447), and any regulations prescribed by the Director for the administration of this section shall not apply to the Secretary of Defense in the exercise of the authorities granted under such section 1105..
 (b)Clerical amendmentThe table of sections for chapter 31 of title 5, United States Code, is amended by inserting after the item relating to section 3114 the following:
				3115. Temporary and term appointments..
	
 1.Short titleThis Act may be cited as the Temporary and Term Appointments Act of 2017.
		2.Noncompetitive temporary and term appointments in the competitive service
 (a)Temporary and term appointmentsSubchapter I of chapter 31 of title 5, United States Code, is amended by adding at the end the following:
				
					3115.Temporary and term appointments
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Office of Personnel Management.
 (2)Temporary appointmentThe term temporary appointment means an appointment in the competitive service for a period of not more than 1 year. (3)Term appointmentThe term term appointment means an appointment in the competitive service for a period of more than 1 year and not more than 5 years.
							(b)Appointment
 (1)In generalThe head of an agency may make a temporary appointment or term appointment to a position in the competitive service when the need for the services of the employee services is not permanent.
 (2)ExtensionUnder conditions prescribed by the Director, the head of an agency may—
 (A)extend a temporary appointment made under paragraph (1) in increments of not more than 1 year, up to a maximum of 3 total years of service; and
 (B)extend a term appointment made under paragraph (1) in increments determined appropriate by the head of the agency, up to a maximum of 6 total years of service.
 (c)Appointments for critical hiring needsUnder conditions prescribed by the Director, the head of an agency may make a noncompetitive temporary appointment, or a noncompetitive term appointment for a period of not more than 18 months, to a position in the competitive service for which a critical hiring need exists, without regard to the requirements of sections 3327 and 3330. An appointment made under this subsection may not be extended.
 (d)RegulationsThe Director may prescribe regulations to carry out this section, but is not required to promulgate regulations prior to implementation of this section.
 (e)Special provision regarding the department of defenseNothing in this section shall preclude the Secretary of Defense from making temporary and term appointments in the competitive service pursuant to section 1105 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580; Public Law 114–328; 130 Stat. 2447), and any regulations prescribed by the Director for the administration of this section shall not apply to the Secretary of Defense in the exercise of the authorities granted under such section 1105..
 (b)Clerical amendmentThe table of sections for chapter 31 of title 5, United States Code, is amended by inserting after the item relating to section 3114 the following:
				3115. Temporary and term appointments..December 1, 2017Reported with an amendment